Citation Nr: 1047474	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, three sons, daughter, and granddaughter

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 
1945.  He died in October 2007.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2008 and April 2008 rating decisions of a VA 
Regional Office (RO) that denied entitlement to DIC under 38 
U.S.C.A. § 1318 and entitlement to service connection for the 
cause of the Veteran's death.  In October 2010, the appellant 
testified before the Board at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

The Veteran was not rated totally disabled as a result of a 
service-connected disability for 10 continuous years immediately 
preceding death, was not rated totally disabled continuously 
since release from active service, and was not a former prisoner 
of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC under 38 U.S.C.A. § 1318

Where a veteran's death is determined to not be service 
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner as 
if the death were service connected.  A deceased veteran is a 
veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or for 
any reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on clear 
and unmistakable error) was not in receipt of but would have been 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  The 
service-connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for at 
least five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 
3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

At the time of the Veteran's death in October 2007, he was in 
receipt of a total disability rating based upon individual 
unemployability (TDIU) since January 28, 1998.  Prior to January 
28, 1998, was in receipt of an 80 percent disability rating for a 
gunshot wound to the right knee (30 percent), a shrapnel wound to 
the right thigh (30 percent), shrapnel wound to the left calf (20 
percent), a left thigh scar (10 percent), degenerative arthritis 
of the left knee (10 percent), degenerative arthritis of the 
right ankle (10 percent), and 0 percent ratings for osteomyelitis 
and a gunshot wound to the left buttock.

Because the Veteran died on October [redacted], 2007, he unfortunately was 
not continuously rated totally disabling for 10 or more years 
immediately preceding death.  The appellant argues that the 
Veteran submitted his claim for service connection for PTSD on 
November 17, 1997, and that it was lost in the mail and sent once 
more in January 28, 1998.  The Veteran's original claim for 
service connection for PTSD includes a notation by the Veteran 
that he had originally sent the claim on November 17, 1997, and 
questioned whether the claim had been lost in the mail.  However, 
a review of the claims file does not demonstrate that the 
Veteran's claim was received by the VA prior to January 28, 1998, 
and thus cannot be said to have been filed prior to the date of 
receipt, January 28, 1998.  38 C.F.R. § 3.400 (2010).  Further, 
if the Veteran disagreed with the effective date assigned for the 
grant of service connection for PTSD, he would have had to raise 
a claim for an earlier effective date with regard to that claim 
during his lifetime, and the claims file does not demonstrate 
that any claim for an earlier date was submitted.  The Board also 
notes that even if the VA had received the Veteran's claim for 
service connection for PTSD on November 17, 1997, at the time of 
the Veteran's death, the appellant still would not have met the 
10 year procedural requirement in order to be eligible for DIC 
benefits, because his death on October [redacted], 2007, was less than 10 
years after the date of claimed submission of a claim on November 
17, 1997.  Thus, the effective date for service connection could 
not have been prior to receipt of that claim, which would have 
been less than 10 years prior to his death.  38 C.F.R. § 3.400 
(2010).

In addition, the representative has argued that the Veteran's 
condition was of a severity for the 10 year preceding his death 
that he should have been rated as 100 percent disabled, or 
entitled to a total disability rating based on individual 
unemployability due to service connection disability.  However, 
that theory of hypothetical entitlement does not support a grant 
of benefits in this case.  Nat'l Org. of Veterans' Advocates, 
Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  The regulations now require that the Veteran be rated 
totally disabled based on a claim filed during his lifetime.  
38 C.F.R. § 3.22(b) (2010).

Accordingly, because the Veteran was not in receipt of a total 
disability rating for 10 years prior to his death, and was not 
rated totally disabled continuously since release from active 
service, and was not a former prisoner of war who died after 
September 30, 1999, the Board finds that the appellant does not 
meet the requirements for DIC benefits under38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in November 2007, and rating 
decisions in January 2008 and April 2008.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.   The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the October 2009 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 is denied.


REMAND

Additional development is necessary prior to further disposition 
of the appellant's claim for service connection for the cause of 
the Veteran's death.  

The Veteran died on October [redacted], 2007.  His death certificate 
states his cause of death as respiratory failure, six to nine 
months; diabetes mellitus, two to three years; and atrial 
fibrillation, two to three years.  The appellant contends that 
the Veteran's service-connected PTSD contributed to his terminal 
heart condition.  She and the Veteran's children have testified 
that as a result of the Veteran's experiences in World War II, 
when was seriously wounded, the Veteran spent his life stressed, 
depressed, irritable, deeply saddened, and isolative.

VA and private treatment records remain outstanding.  The record 
shows that the Veteran underwent VA examinations related to his 
service-connected disabilities in November 1989, but the next 
treatment record available in not dated until 2006.  From 
December 2006 to April 2007, the Veteran was hospitalized with 
multiple medical issues including left pontine infarct, atrial 
fibrillation, critical illness polyneuropathy, history of 
aspiration pneumonia post respiratory failure, and respiratory 
arrest, status post tracheostomy placement.  He also had chronic 
illnesses including diabetes mellitus, hypertension, a 
longstanding resting tremor, osteoarthrosis, a history of right 
frontal meningioma and a history of a left occipital infarct.  
During the course of hospitalization and on discharge, the 
Veteran was bed bound and was fed by tube.  He was able to 
communicate mostly by facial expression.  Also of record is a 
February 2008 VA opinion from the Veteran's treating physician 
that the Veteran had been treated at the VA since 1985 and that 
his service-connected disabilities made him unemployable.  
Because the appellant contends that the Veteran's service-
connected PTSD contributed to his death, and because it appears 
that the Veteran received treatment for his mental disability and 
for his multiple physical disabilities at the VA medical facility 
at Puget Sound, Washington, the Board finds that records dated 
from November 1989 to the time of the Veteran's death are 
pertinent and should be requested and obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Next, the Veteran's terminal death report is not of record.  On 
remand, the RO should attempt to obtain the Veteran's terminal 
death report from Bel-Air Rehabilitation Center in Tacoma, 
Washington. 

Finally, VA's duty to assist includes a duty to provide obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  A 
VA examiner has not yet opined as to whether the Veteran's PTSD 
caused or contributed to his death, to include to the development 
of his heart condition and two strokes.  Therefore, the Board 
finds that a remand for an etiological opinion is necessary in 
order to fairly decide the merits of the appellant's claim.  
Wallin v. West, 11 Vet. App. 509 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Obtain and associate with the claims file 
records from the Puget Sound VA medical 
center dated from November 1989 until October 
2007.  All attempts to secure those records 
must be documented in the claims folder.

2.  After obtaining the necessary 
authorization from the appellant, attempt to 
obtain and associate with the claims file 
records from the Bel-Air Rehabilitation 
Center, including the Veteran's terminal 
death report.  All attempts to secure those 
records must be documented in the claims 
folder.

3.  Then, arrange for a VA physician to 
review the Veteran's file and determine 
whether there was any relationship between 
the cause of the Veteran's death and his 
active service.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's cause of 
death was etiologically related to any 
disease or injury incurred in or aggravated 
by his period of active service.  
Specifically, the examiner should address 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's causes of death, respiratory 
failure, diabetes mellitus, and atrial 
fibrillation, were caused or aggravated by 
his service-connected PTSD or his service-
connected residuals of gunshot wounds and 
shrapnel wounds to the right knee, right 
thigh, left calf, and left buttock.  The 
examiner should also comment on the 
contention that the PTSD caused the Veteran's 
strokes and heart condition.  The rationale 
for all opinions expressed should be 
provided.  The claims folder should be made 
available to the examiner for review and the 
examination report should note that review.

4.  Then, readjudicate the appellant's claim 
for service connection for the cause of the 
Veteran's death.  If any action remains 
adverse to the Veteran, provide the Veteran 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


